     Case 19-36314 Document 9 Filed in TXSB on 01/27/20 Page 1 of 8




                  UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

IN RE:                                    §
                                          §
DEAN FOODS COMPANY,                       §    CASE NO. 19-36314
         Debtors,                         §
                                          §    Chapter 11
DEAN HAWA,                                §
         Movant,                          §
                                          §    A Hearing on the Motion for
                                          §    Relief from the Automatic Stay
                                          §    ____________, 2020 AT _______

 MOTION FOR RELIEF FROM AUTOMATIC STAY UNDER 11 U.S.C §362

         THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC
         STAY. IF IT IS GRANTED, THE MOVANT MAY ACT
         OUTSIDE OF THE BANKRUPTCY PROCESS. IF YOU DO
         NOT WANT THE STAY LIFTED, IMMEDIATELY CONTACT
         THE MOVING PARTY TO SETTLE. IF YOU CANNOT
         SETTLE, YOU MUST FILE A RESPONSE AND SEND A COPY
         TO THE FEDERAL AND LOCAL RULES. IF YOU CANNOT
         SETTLE, YOU MUST ATTEND THE HEARING. EVIDENCE
         MAY BE OFFERED AT THE HEARING AND THE COURT
         MAY RULE. REPRESENTED PARTIES SHOULD ACT
         THROUGH THEIR ATTORNEY.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

    COMES NOW, Dean Hawa (“Movant”) who hereby files this Motion for Relief

from Automatic Stay Under 11 U.SC. § 362 (“Motion”) and in support thereof,

respectfully show the Court as follows:

                                 I. Background Facts

         1.   On February 8, 2019 Plaintiff Dean Hawa filed a Texas State Court

Case, in Harris County District Court, against Defendant Randall’s Food & Drugs,
     Case 19-36314 Document 9 Filed in TXSB on 01/27/20 Page 2 of 8




LP. Plaintiff was injured while working at Defendant Randall’s Food & Drugs, LP. A

true and correct copy of Plaintiff’s Original Petition is attached as EXHIBIT A.

       2.     On the day he was injured, Plaintiff was tasked with unloading a heavy

pallet of milk crates at the Randall’s store. The pallet that the milk crates were on was

supplied by Defendant Dean Foods Company (“Debtors”). As a direct result of

Defendants’ conduct, Plaintiff suffered severe injuries to his spine that have

necessitated ongoing and extensive medical care. Plaintiff amended his petition to add

Dean Foods Company as a defendant on October 24, 2019, after it became known to

Plaintiff the role that Dean Foods played in causing Plaintiff’s injuries. A true and

correct copy of Plaintiff’s First Amended Petition is attached as EXHIBIT B.

       3.     One month after Plaintiff filed his amended petition in the Harris

County state court matter, Plaintiff was notified that Defendant Dean Foods filed a

suggestion of Chapter 11 bankruptcy on November 26, 2019. A true and correct copy

of the Suggestion of Bankruptcy is attached as EXHIBIT C.

       4.     There currently exists a Texas State Court Case, Cause No. 2019-

10026; Dean Hawa v. Randall’s Food & Drugs, LP now pending in the 151st Judicial

District for Harris County, Texas (“State Court Case”).

       6.     Based upon information and belief, at the time of the incidents in

question, and at all times material thereto, Debtors maintained general liability and/or

excess insurance policies which insured Debtors and covered incidents such as are

described herein. In the event no such coverage exists, Movant reserves the right to

request leave from this Court to file a proof of claim as to the underlying claims

against Debtors.
     Case 19-36314 Document 9 Filed in TXSB on 01/27/20 Page 3 of 8




       7.     It is believed that Debtors have primary and/or excess insurance

providing full indemnity to the Debtors for any liability arising from all claims made

by the Movant. Movant seeks to modify the automatic stay for the limited purpose of

continuing the State Court Case against Debtors to adjudicate Debtors’ liability in

connection with the injuries and damages sustained by Movant.

                II. Movants’ Claims Limited to Debtors’ Policy Limits

       8.     As a condition of the relief requested, Movant agrees to limit any

recovery efforts against Debtors to the funds available for indemnity of the Debtors

which is provided by any available and unencumbered primary and excess coverage.

Movant waives any further claims against the Debtors’ estate. In the event no such

coverage exists, Movant reserves the right to request leave from this Court to file a

proof of claim as to the underlying claims against Debtors. To the extent that Movants

obtain a judgment as to Debtors in excess of the amount available insurance, any such

claim shall be waived against the Debtors’ bankruptcy estate.

                                     III. Authorities

       9.     As a general rule, the filing of a bankruptcy petition operates to stay

litigation involving pre-petition claims against the debtor. See 11 U.S.C. § 362(a)(1).

However, the automatic stay can be lifted, so long as an interested party can

demonstrate “cause”. See 11 U.S.C §362(d)(1). Although “cause” is not defined in the

bankruptcy code the bankruptcy courts have given meaning to the term based on a

three prong test for determining whether a stay should be lifted. The three factors are:

        Whether any great prejudice to either the bankruptcy estate or the
         debtor will result in prosecution of the lawsuit;
     Case 19-36314 Document 9 Filed in TXSB on 01/27/20 Page 4 of 8




        Whether the hardship to the non-debtor party by the continuation of
         the automatic stay outweighs the hardship of the debtor; and

        Whether the creditor has probability of success on the merits of
         his/her case. Intl’l Bus. Machine v. Fernstrom Storage and Van Co.,
         938 F.2nd 731, 735 (7th Cir. 1991); Heathfirst v. Martha
         Washington Hospital¸157 B.R. 392, 395 (N.D. Ill, 1993); In re
         Brock Laundry Machine Company, 37 B.R. 564, 566 (Bankr. N.D.
         Ohio 1984); In re Robertson, 244 B.R. 880 (Bkrtcy. N.D. Ga.
         2000).

       10.     By this Motion, Movant seeks authority from this Court under 11

U.S.C. § 362, to proceed with the State Court Case in order to liquidate Movant’s

claims against the Debtors and to collect any judgment obtained against the Debtors’

insurance carrier(s).

A. Lack of Prejudice to Debtors and Estate

       11.     Courts have routinely found that good cause exists for lifting an

automatic stay as to litigation against a debtor which has insurance coverage to cover

a judgment rendered in the underlying lawsuit. Courts have come to this conclusion

based upon the rationale that the litigation against the debtor has no connection and

would not interfere with the pending bankruptcy case. See Foust v. Munson S.S. Lines

299 U.S. 77, 87-88, 57 Ct. 90, 81 L.Ed 49 (1936) (Supreme Court concluded that the

“bankruptcy injunction” should have been lifted to permit wrongful death suit to go

forward since the claimant was only interested in establishing liability under

insurance policy and because the reorganization proceeding would not be adversely

affected); Matter of Fernstrom Storage and Van Co., 938 F.2d at 736 (court affirmed

bankruptcy court’s decision to lift stay to permit action to proceed in another forum

reasoning that the “debtors […] suffer little prejudice when they are sued by plaintiffs
     Case 19-36314 Document 9 Filed in TXSB on 01/27/20 Page 5 of 8




who seek nothing more than declarations of liability that can serve as a predicate for a

recovery against insurers, sureties or guarantors”); Holtkamp v. Littlefield, 699 F.2d

505, 508 (7th Cir. 1982) (stay lifted to allow civil action to go forward since

bankruptcy estate was not jeopardized, as insurer assumed full financial responsibility

for defending litigation); In re Robertson 244 B.R. 880 (B.R. N.D.Ga.2000) (court

lifted stay on state court tort claim involving a motor vehicle accident where the

debtor was insured by State Farm Insurance).

       12.     The Court should lift the automatic stay to permit the continuation of

the State Court Case and to allow the prosecution Unfiled Movants’ prospective

claims since no great prejudice to either the Debtors or the bankruptcy estate would

result from the aforementioned request.

B. Hardship to Movant Outweighs the Hardship to Debtors

       13.     In deciding whether or not Movans will be prejudiced if not allowed to

litigation his state court tort actions, the Court cannot ignore the simple economics of

the situation. See In re Roberston 244 B.R. at 883. Here, Movant seeks a money

judgment because he has suffered harm as a direct result of Debtors’ negligent acts

and/or omissions. To the extent that Movant obtains a judgment, he will look solely to

the Debtors’ insurers to satisfy it. See id.

       14.     Unlike Movant, whose claims will be greatly prejudiced if the stay is

not lifted, Debtors are not faced with any pending financial burden as a result of the

pesticide usage, exposures and injuries suffered by Movant. Thus the only party that

stands to benefit financially if the stay is not lifted is Debtors’ insurers. The Court

should lift the automatic stay with respect to Movant’s underlying lawsuit as the
      Case 19-36314 Document 9 Filed in TXSB on 01/27/20 Page 6 of 8




hardship to Movant outweighs any hardship claimed by the Debtors and doing

otherwise would deny Movant the opportunity to timely litigate his claims.

C. Movants Will Likely Prevail in State Court

        15.     In this case, Movant was injured as direct and proximate result of

Defendants’ collective acts and/or omissions. Defendant Randall’s Food & Drug is a

non-subscriber to the Texas workers compensation system and failed to provide

proper training, equipment, materials, and supervision which led to Plaintiff’s

injuries. With respect to the Debtors, it is clear from the discovery that has taken

place so far in the State Court case that the pallet supplied by Debtors was defective,

damaged, and/or had otherwise been negligently maintained. The condition of the

pallet also led to Plaintiff’s injuries.

        16.     While Movant has been unable to conduct discovery as to Debtors in

his State Court Case due to the bankruptcy stay, the available information indicates

that Movant will likely prevail on the merits with respect to liability, causation and

damages as to Debtors.

        17.     Cause exists to lift the automatic stay allowing Movant to continue

with his State Court Case since a jury trial had been requested, discovery is ongoing,

and all issues are based entirely on state law. Moreover, the Bankruptcy Court has

limited jurisdiction as to personal injury claims. The Court should lift the automatic

stay with respect to Movant’s underlying lawsuit.

                                     IV. Relief Requested

        No prior request for the relief sought herein has been made to this or any other

court. Movant respectfully prays for the Court to enter an order modifying the
     Case 19-36314 Document 9 Filed in TXSB on 01/27/20 Page 7 of 8




automatic stay to permit the Movant to proceed to final judgment in the State Court

Case styled, Cause No. 2019-10026; Dean Hawa v. Randall’s Food & Drugs, LP

pending in the 151st Judicial District for Harris County, Texas and to allow Movant to

execute, levy, and collect upon such final judgment as may be obtained by Movant in

the State Court Case to the extent of all available and unimpaired primary and excess

insurance policy limits, and for any and all other such relief to which the Court finds

Movant justly entitled.

Dated: January 27, 2020

                                    Respectfully Submitted,

                                    ARNOLD & ITKIN LLP

                                    /s/ Noah M. Wexler
                                    _______________________________
                                    Noah M. Wexler
                                    State Bar No. 24060816
                                    J. Benjamin Bireley
                                    State Bar No. 24076086
                                    Jake Balser
                                    State Bar No. 24109155
                                    Arnold & Itkin, LLP
                                    6009 Memorial Drive
                                    Houston, Texas 77007
                                    t. 713.222.3800
                                    nwexler@arnolditkin.com
                                    bbireley@arnolditkin.com
                                    jbalser@arnolditkin.com
                                    jaiteam@arnolditkin.com

                                    ATTORNEYS FOR MOVANT
     Case 19-36314 Document 9 Filed in TXSB on 01/27/20 Page 8 of 8




                         CERTIFICATE OF CONFERENCE

        I hereby certify that, on January 24, 2020, I attempted to confer with Counsel for
Dean Foods Company. As of the date of this filing, Defendant has not formally
responded as to their position on the matter. For the purposes of consideration of
Plaintiff’s motion, Plaintiff presumes that Defendant Dean Foods Company is
opposed.

                                            /s/ Noah Wexler
                                            Noah Wexler



                           .CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of January 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will send notification
of such filing to the following:

Debtor’s Counsel                             William R. Greendyke
                                             Norton Rose Fulbright US LLP
                                             1301 McKinney Street,
                                             Suite 5100
                                             Houston, Texas 77010
                                             713-651-5193

U.S. Trustee                                 Office of the US Trustee
                                             515 Rusk Avenue, Suite 3516
                                             Houston, Texas 77002
                                             713.718.4650


        I further certify that on the 27th day of January 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system and the persons/entities
listed on the attached service list were served notice as stated thereon.


                                            /s/ Noah Wexler
                                            Noah Wexler
